ORIGINAL
     Case 1:19-cv-07136-LLS     Document 334 Filed 09/15/21 Page 1 of 2
                                                            '. usoc sDN\'
                                                             DOCUMENT
   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK                             ELECTRO\'ICALLY FILED
                                                             DOC #: _ _ _ _.,...__----.-_
  AMERICAN BROADCASTING COMPANIES ,
  INC., DISNEY ENTERPRISES , INC.,                           DATE FIL ED: 1   /1.f/'7. ,!
  TWENTIETH CENTURY FOX FILM
  CORPORATION , CBS BROADCASTING INC. ,
  CBS STUDIOS INC., FOX TELEVISION                    19 Civ. 7136 (LLS)
  STATIONS, LLC, FOX BROADCASTING
  COMPANY , LLC, NBCUNIVERSAL MEDIA ,               PERMANENT INJUNCTION
  LLC , UNIVERSAL TELEVISION LLC , AND                      ORDER
  OPEN 4 BUSINESS PRODUCTIONS , LLC ,

   Plaintiffs and Counterclaim
   Defendants ,

                  - against -


   DAVID R . GOODFRIEND and SPORTS FANS
   COALITION NY, INC .,

   Defendants and Counterclaim
   Plaintiffs.

        1.    The parties having agreed in their December 17 , 2019

   Agreement, Article C, paragraph 6 that ,

        If the Court determines that Mr. Goodfriend and SFCNY do not
        qualify for the Exemption , the Parties agree that the Court
        should immediately enter a Permanent Injunction barring Mr.
        Goodfriend and SFCNY , along with their officers , agents,
        servants, employees , attorneys , and other persons who are in
        active concert or participation with Mr . Goodfriend, SFCNY , or
        their officers , agents , servants , employees , or attorneys (if
        they receive actual notice pursuant to Rule 65(d) (2) of the
        Federal Rules of Civil Procedure) from operating Locast .
        Nothing in this Agreement is intended to bar Mr. Goodfriend
        and SFCNY from applying for a stay of the Permanent Injunction
        pending appeal, nor to bar the Broadcasters from opposing any
        such stay.

        2.    By its August 31 , 2021 Opinion and Order , this Court

   having determined that Locast ' s use of portions of its payments

   to fund its expansion disqualified it for the Exemption in

   Section lll(a) (5) of the Copyright Law , 17 U.S.C.        §   501 et.
                                       - 1-
          Case 1:19-cv-07136-LLS Document 334 Filed 09/15/21 Page 2 of 2


seq. , and

     3.       Plaintiffs having on September 1 , 2021 moved for entry

of a Permanent Injunction against defendants '           operating Locast ,

and Good cause appearing , and there being no objection , and it

appearing that entry of an injunction will provide opportunity

for appeal contemplated by the Agreement , it is

     ORDERED that , Defendants , along with their officers ,

agents , servants , employees , attorneys and other persons who are

in active concert or participation with Defendants or the ir

officers , agents , servants , employees , or attorneys         (if they

receive actual notice pursuant to Rule 65 ( d) ( 2) of the Federal

Rules of Civil procedure) are permanently restrained and

enjoined from operating Locast .

      So Ordered .

Dated :       New York , New York
              September 15 , 2021




                                                 LOUIS L . STANTON
                                                     U. S . D. J .




                                        -2 -
